      Case 1:18-cv-00002-JNP-DBP Document 61 Filed 09/27/19 Page 1 of 7




Jesse C. Trentadue (#4961)
Michael W. Homer (#1535)
Noah M. Hoagland (#11400)
Sarah Jenkins (#15640)
SUITTER AXLAND, PLLC
8 East Broadway, Suite 200
Salt Lake City, Utah 84111
Tel: (801) 532-7300
Fax: (801) 532-7355
jesse32@sautah.com
mhomer@sautah.com
nhoagland@sautah.com
sjenkins@sautah.com
Attorneys for Davis County, Utah

                        UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
                                                  :
 CYNTHIA STELLA, and the ESTATE OF                :
 HEATHER MILLER,                                  :        DAVIS COUNTY, UTAH’S
                                                  :         MOTION TO AMEND
        Plaintiffs,                               :             JUDGMENT
 v.                                               :
                                                  :
 DAVIS COUNTY, SHERIFF TODD                       :        Case No. 1:18-cv-00002-JNP
 RICHARDSON, MAVIN ANDERSON,                      :
 JAMES ONDRICEK,                                  :            Judge Jill N. Parrish
                                                  :
        Defendants.                               :
                                                  :


       Plaintiffs brought this civil rights suit against Davis County, Utah, former Davis

County Sheriff Todd Richardson, Nurse James Ondricek, and Nurse Marvin Anderson for

their alleged deliberate indifference to Heather Miller’s health and safety. Plaintiffs’

claims against Davis County are set forth in the Second Cause of Action wherein

Plaintiffs contend that the County violated Ms. Miller’s civil rights by “fail[ing] to
         Case 1:18-cv-00002-JNP-DBP Document 61 Filed 09/27/19 Page 2 of 7




provide adequate policies, procedures, or training to their employees or contractors in

instructing and directing them to adequately monitor and respond to inmates with serious

health conditions.”1 Plaintiffs brought these same claims against Richardson and

Ondricek.2

          On September 9, 2019, the Court entered its Memorandum Decision and Order

granting summary judgment in favor of Richardson and Ondricek.3 The Court granted

summary judgment with respect to Richardson because “Plaintiffs have failed to establish

a pattern of conduct at the jail that would have made Sheriff Richardson aware of

substantial risk to prisoners arising from the lack of medical protocols.”4 The Court

entered summary judgment in favor of Ondricek because:

                      Plaintiffs’ claims against Nurse Ondricek fail for the same
               reason as their claims against Sheriff Richardson. There is no evidence
               that Nurse Ondricek was aware that his failure to train and implement
               protocols created a substantial risk of harm to inmates. There was no
               history of inmates dying as a result of the lack of protocols, nor was
               there a history of medical failures at the jail. Thus, the constitutional
               harm that Nurse Anderson may have committed–deliberate
               indifference to Miller’s medical needs–was not one of which Nurse
               Ondricek was aware.5

1
    Amended Complaint, Dkt. 10, at ¶ 47.
2
    See id. at ¶¶ 41 and 42.
3
    Dkt. 60.
4
    Id. at p. 28.
5
    Id. at pp. 29-30.

                                                   2
         Case 1:18-cv-00002-JNP-DBP Document 61 Filed 09/27/19 Page 3 of 7




The Court denied Davis County’s Motion for Summary Judgment.6 However, as a matter

of law, the findings, reasoning and case law relied upon by the Court in granting summary

judgment to Richardson and Ondricek also entitle the Count to summary judgment to

Davis County.

          Under Federal Rule of Civil Procedure 59(e), the Court retains the power to rectify

its mistakes of law or fact by altering or amending its judgment.7 Specifically, the Court

retains the power to alter or amend its judgment when that judgment was, as in the instant

case, based upon the Court’s misapprehension of the facts and/or controlling case law

applicable to those facts.8 Wherefore, Davis County, Utah hereby moves the Court for an

Order amending its Memorandum Decision and Order so as to grant summary judgment

in Davis County’s favor on Plaintiffs’ Second Cause of Action the basis of the absence of

municipal liability.

               DAVIS COUNTY IS ENTITLED TO SUMMARY JUDGMENT

          Davis County filed a Memorandum in Opposition to Plaintiffs’ Motion for

Summary Judgment.9 Pursuant to DUCivR 7-(b)(1)(A), Davis County incorporated by



6
    Id. at p. 30.
7
    See Norman v. Arkansas Dept. of Educ., 79 F.3d 748, 750 (8th Cir. 1996).
8
    See Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).
9
    Dkt. 41.

                                                 3
         Case 1:18-cv-00002-JNP-DBP Document 61 Filed 09/27/19 Page 4 of 7




reference that memorandum in support of its Cross Motion for Summary Judgment.10

More importantly, Davis County raised the following arguments in support of its Cross

Motion for Summary Judgment:

                 Plaintiffs argue that Sheriff Richardson and Davis County acted with
         deliberate indifference by not having medical protocols in place for the
         treatment of inmates.11 ‘[T]o establish municipal liability, a plaintiff must
         show 1) the existence of a municipal policy or custom, and 2) that there is a
         direct casual link between the policy or custom and the injury alleged.’
                                               * * *
                 ‘[T]his deliberate indifference standard may be satisfied when the
         municipality has actual or constructive notice that its action or failure is
         substantially certain to result in a constitutional violation, and it consciously
         and deliberately chooses to disregard the risk of harm.12 Moreover, ‘a single
         incident generally will not give rise to liability.’13 ‘[W]here the policy
         relied upon is not itself unconstitutional, considerably more proof that the
         single incident will be necessary in every case to establish both the requisite
         fault on the part of the municipality, and the causal connection between the
         ‘policy’ and the constitutional deprivation.14 Plaintiffs cannot meet these
         standards as a matter of law.

                The Davis County Jail’s Policy Manual provides that treatment
         protocols will be developed by the jail physician. Nurses at the jail are
         expected to respond according to professional nursing standards. Plaintiffs’
         reference to the single incident of alleged misconduct in this case is
         insufficient to prove liability of either Sheriff Richardson or Davis County.
         Davis County’s policy of requiring nurses to respond according to their

10
     Dkt. 42 at p. 2.
11
     Dkt. No. 31 at pp. 32-34.
12
     Barney v. Pulsipher, 143 F.3d 199, 1307 (10th Cir. 1999).
13
     Olsen v. Layton Hills Mall, 312 F.3d 1304, 1318 (10th Cir. 2002)(emphasis added).
14
     Olsen, 312 F.3d at 1318.

                                                 4
         Case 1:18-cv-00002-JNP-DBP Document 61 Filed 09/27/19 Page 5 of 7




         professional standards is not a ‘moving force’ behinds Plaintiffs’ claim.
         Plaintiffs have failed to show that Davis County and/or Sheriff Richardson
         had knowledge that its policy requiring nurses to treat inmate injuries was
         ‘substantially certain’ to result in injury.15 Conversely, Davis County’s
         policies were constitutional and summary judgment should be granted for
         both Sheriff Richardson and Davis County.16

         Federal Rule of Civil Procedure 56(a) “mandates the entry of summary judgment,

after adequate time for discovery and upon motion, against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case,

on which that party will bear the burden of proof at trial.”17 The Court “is free to grant

summary judgment on the basis of any facts shown by competent evidence in the

record,”18 and can even do so against a non-moving party.19

         In this case, the Court correctly applied the facts and law which resulted in the

grant of summary judgment to Richardson and Ondricek on Plaintiffs’ Second Cause of

Action. Davis County submits, therefore, that based on these same undisputed facts, the

law, the arguments proffered by Davis County and the Court’s decision with respect to



15
     Dkt. 41 at pp. 53-54.
16
     Hinton v. City of Elwood, Kan., 997 F.2d 774, 782 (10th Cir. 1993).
17
  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Alder v. Wal-Mart Stores, Inc. 144 F.3d
664, 670 (10th Cir. 1998).
18
     United States v. Houston Pipeline Co., 37 F.3d 224, 227 (5th Cir. 1994).
19
  Gerber v. Longboat Harbour North Condominium, Inc., 757 F. Supp. 1339, 1341 (M.D. Fla.
1991).

                                                  5
          Case 1:18-cv-00002-JNP-DBP Document 61 Filed 09/27/19 Page 6 of 7




Richardson and Ondricek that it, too, is entitled to summary judgment on Plaintiffs’

Second Cause of Action.20

                                                             CONCLUSION

           The Court is respectfully requested to amend its judgment so as to conform it with

the grant of summary judgment in favor of Richardson and Ondricek on Plaintiffs’

Second Cause of Action by granting summary judgment to Davis County on that same

Cause of Action for these same reasons.

            DATED this 27th day of September, 2019.

                                                       SUITTER AXLAND, PLLC

                                                        /s/ jesse c. trentadue
                                                       Jesse C. Trentadue
                                                       Michael W. Homer
                                                       Noah M. Hoagland
                                                       Sarah Jenkins
                                                       Attorneys for Davis County, Utah




T:\4000\4530\137\DAVIS COUNTY MOTION TO AMEND JUDGMENT.wpd




20
   See Continental Cas. Co. v. Howard, 775 F.2d 876, 883-84(7th Cir. 1985)(“A motion to
amend the judgment under Fed. R. Civ. P. 59(e) is appropriate if the court in the original
judgment has failed to give relief on a claim on which it has found that they party is entitled to
relief”). Accord, Wilson v. Attaway, 757 F.2d 1227, 1248 (11th Cir. 1985)(It was error for the
District Court not to have amended its judgment to conform to findings); Greene v. Town of
Blooming Grove, 935 F.2d 507, 513 (2nd Cir. 1991)(Same ).

                                                                 6
       Case 1:18-cv-00002-JNP-DBP Document 61 Filed 09/27/19 Page 7 of 7




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 27th day of September, 2019, I electronically filed the

foregoing DAVIS COUNTY, UTAH’S MOTION TO AMEND JUDGMENT with the Clerk

of the Court using the CM/ECF system, which sent electronic notification to the following

parties:

 Daniel M. Baczynski, Esq.                            Tad D. Draper, Esq.
 12339 South 800 East, Suite 101                      Law Offices of Tad D. Draper, P.C.
 Draper, Utah 84020                                   12339 South 800 East, Suite 101
 Attorneys for Plaintiffs                             Draper, Utah 84020
                                                      Attorneys for Plaintiffs




                                               /s/ jesse c. trentadue




                                                  7
